Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 3/2/2021. 
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that none of the references disclose “the reference image update unit is configured to update the reference image stored in the storage unit, when the side doors are unlocked from open state to close state. The examiner would like to point out that Yagi discloses in [0055], images are constantly updated regardless if the door is locked or not and thus would include being updated during a locked state. If applicant wished to overcome this rejection, the examiner suggests adding “wherein the reference image update unit is configured to update the reference image stored in the storage unit, ONLY when the side doors are unlocked from the open state to closed state”. AS a result, rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 6947818 B1-Li, in view of US 20030218542 A1-Barendt, US 20110057783 a1-Yagi et al (Hereinafter referred to as “Yagi”).
Regarding claim 1,Li discloses a vehicle monitoring device mounted on a vehicle, the vehicle monitoring device(fig. 1) comprising:
an imaging unit configured to capture images of a vehicle body side surface, a rear side and a diagonally backward of the vehicle (Fig. 2);
defining a reference state of the vehicle body side surface (column 3, lines 17-35, wherein examining the vehicle door status at all times)
comparison unit configured to detect an abnormal state of the vehicle body by comparing the captured images captured by the imaging unit with the reference image (column 3, lines 17-35, wherein comparing image signals of the vehicle door status from the image processing unit to determine potential harm (abnormal state)
Li fails to explicitly disclose a storage unit configured to store a reference image defining a reference state of the vehicle body side surface and comparing the captured images captured by the imaging unit with the reference image read from the storage unit 
However, in the same field of endeavor, Barendt discloses a storage unit configured to store a reference image defining a reference state of the vehicle surface ([0040], reference image which is stored in the screen) and comparing the captured images captured by the imaging unit with the reference image read from the storage unit ([0040], wherein camera observes a vehicle side surface (footsteps of 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Asai to disclose an image comparison unit configured to detect an abnormal state of the vehicle body by comparing the captured images captured by the imaging unit with the reference image read from the storage unit as taught by Barendt, to provide safety protection ([0011])
Li and Barendt fail to disclose a reference image update unit, wherein the reference image update unit is configured to update the reference image stored in the storage unit, when the side doors are unlocked from open state to closed state.
However, in the same field of endeavor, Yagi discloses a reference image update unit, wherein the reference image update unit is configured to update the reference image stored in the storage unit, when the side doors are unlocked from open state to closed state ([0055], images are constantly updated regardless if the door is locked or not and thus would include being updated during a locked state).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed Li and Barendt to disclose a reference image update unit, wherein the reference image update unit is configured to update the reference image stored in the storage unit, when the side doors are unlocked from open state to closed state as taught by Yagi, to improve image quality (, Yagi, [0021]).

Regarding claim 4, Li discloses the vehicle monitoring device according to claim 1, wherein the image comparison unit detects the abnormal state of the vehicle when the vehicle stops (column 3, lines 17-35, wherein the vehicle door is examined at all times will include when the car is stopped).
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6947818 B1-Li, in view of US 20030218542 A1-Barendt, in view of US 20160185292 A1-Asai.
Regarding claim 2, Li discloses the vehicle monitoring device according to claim 1 (See claim 1),
Li and Barendt fail to disclose wherein the vehicle includes an electric mirror device that presents to an occupant, the captured image of rear and diagonally backward of the vehicle captured by the imaging unit 
However, in the same field of endeavor, Asai discloses wherein the vehicle includes an electric mirror device that presents to an occupant, the captured image of rear and diagonally backward of the vehicle captured by the imaging unit (abstract, displaying images, title electronic mirror).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Li and Barendt to disclose wherein the vehicle includes an electric mirror device that presents to an occupant, the captured image of rear and diagonally backward of the vehicle captured by the imaging unit .
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6947818 B1-Li, in view of US 20030218542 A1-Barendt, in further view of US 20120217764 A1-Ishiguro et al (hereinafter referred to as Ish”).
Regarding claim 3, Li discloses the vehicle monitoring device according to claim 1 (See claim 1), 
Li and Barendt fail to disclose wherein the imaging unit is attached to an outside handle disposed outside a side door of the vehicle.
However, in the same field of endeavor, Ish discloses wherein the imaging unit is attached to an outside handle disposed outside a side door of the vehicle ([0028], wherein camera is fixed to a door handle).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed Li and Barendt to disclose wherein the imaging unit is attached to an outside handle disposed outside a side door of the vehicle as taught by Ish, to improve the use of the cameras with low cost without increasing the weight of the vehicle ([0008]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487